65 F.3d 166
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Doris S. CROMER, Plaintiff--Appellant,v.PERDUE FARMS, INCORPORATED, Defendant--Appellee.
No. 94-2344.
United States Court of Appeals, Fourth Circuit.
Sept. 8, 1995.

Doris S. Cromer, Appellant Pro Se.  Charles Preyer Roberts, III, Lucretia D. Smith, Haynsworth, Baldwin, Johnson & Greaves, Greensboro, North Carolina, for Appellee.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on her employment discrimination and wrongful discharge action.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Cromer v. Perdue Farms, No. CA-93-397 (M.D.N.C. Sept. 27, 1994).  Appellant's motion requesting oral argument and Appellee's motion to strike the Appellant's request are both denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.